 


110 HR 1440 IH: Men’s Health Act of 2007
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1440 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Fossella (for himself and Mr. Hill) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to establish an Office of Men’s Health. 
 
 
1.Short titleThis Act may be cited as the Men’s Health Act of 2007. 
2.FindingsThe Congress finds as follows: 
(1)Risks to the health and well-being of America’s men are on the rise due to a lack of education, awareness, and pursuit of preventive screening and care. 
(2)While this health crisis is of particular concern to men, it is also a concern for women regarding their fathers, husbands, sons, and brothers. 
(3)Men’s health is important to employers who pay the costs of medical care and lose productive employees. 
(4)Men’s health is a concern to Federal and State governments which absorb the enormous costs of premature death and disability, including the costs of caring for dependents left behind. 
(5)The life expectancy gap between men and women has increased from one year in 1920 to almost six years in 2002. 
(6)Prostate cancer is the most frequently diagnosed cancer in the United States among men, accounting for 33 percent of all cancer cases. 
(7)An estimated 230,000 men will be newly diagnosed with prostate cancer this year alone, and approximately 30,000 will die. 
(8)Prostate cancer rates increase sharply with age, and more than 75 percent of such cases are diagnosed in men age 65 and older. 
(9)The incidence of prostate cancer and the resulting mortality rate in African American men is twice that in white men. 
(10)It is estimated that in 2007, 115,000 men will be diagnosed with lung cancer, and another 90,000 of America’s men will die from it. 
(11)Over 8,000 men, ages 15 to 40, will be diagnosed this year with testicular cancer, and 390 of these men will die of this disease in 2007. A common reason for delay in treatment of this disease is a delay in seeking medical attention after discovering a testicular mass. 
(12)According to the Census Bureau, by the time men and women reach age 65, the ratio of men to women reduces to 85 to 100. The growing disparity in this statistic suggests that, among other factors, the declining health of men increases the risk of women entering retirement age as widows. 
(13)Studies show that women are 100 percent more likely than men to visit a doctor, have regular physician check-ups, and obtain preventive screening tests for serious diseases. 
(14)Appropriate use of tests such as prostate specific antigen (PSA) exams and blood pressure, blood sugar, and cholesterol screens, in conjunction with clinical exams and self-testing, can result in the early detection of many problems and in increased survival rates. 
(15)Educating men, their families, and health care providers about the importance of early detection of male health problems can reduce mortality rates for male-specific disease and improve the overall health and well-being of America’s men. 
(16)Recent scientific studies show that regular medical exams, preventive screenings, regular exercise, and healthy eating habits can help save lives. 
(17)Establishing an Office of Men’s Health is needed to investigate these findings and take such further actions as may be needed to promote men’s health. 
3.Establishment of Office of men’s health 
(a)In generalTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following section: 
 
1711.Office of men’s health 
(a)The Secretary shall establish within the Department of Health and Human Services an office to be known as the Office of Men’s Health (in this section referred to as the Office), which shall be headed by a director appointed by the Secretary. 
(b)The Secretary, acting through the Director of the Office, shall— 
(1)conduct or support programs and activities to improve the state of men’s health in the United States; and 
(2)provide for consultation among the offices and agencies of the Department of Health and Human Services for the purpose of coordinating programs and activities relating to men’s health.. 
(b)ReportNot later than two years after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Office of Men’s Health, shall submit to the Congress a report describing the activities of such Office, including findings that the Director has made regarding men’s health. 
 
